Title: From Thomas Jefferson to Jean Holker, 29 July 1785
From: Jefferson, Thomas
To: Holker, Jean



Sir
Paris July 29.

I am to acknowledge the honour of your letter of the 18th. I had before that received Mr. Plowden Garvey’s of the 16th. in which he informed me you had been so kind as to express your willingness to assist me in the purchase of a pair of horses such as I had described to him. He observed to me that the horses to be  bought at Rouen were considerably larger than what I desired (4 feet 8. or 9 inches high) and much dearer than I had expected. I find on further enquiry that the height I mentioned would be too little, and that they should be five feet high. I think from the enquiries I have made that such are sometimes to be bought here for 1000 or 1200 livres: but it is accidental and requires attendance at the sales après decés. I shall be on the look out; but should any such be offered for sale within your knowlege at or about those prices I will thank you to purchase them. Should I purchase myself I will take the liberty of writing instantly to you to prevent a double supply. I am chagrined at not having replaced by Mr. Franklin the little sums you had advanced for me. This is rendering my commissions doubly burthensome to you. I will try to be more thoughtful when another occasion offers. I have not heard from Dr. Franklin since the day he was to embark at Havre. I am anxious to know how he bears every step he takes. I have the honour to be with great respect Sir Your most obedient humble servant,

Th: Jefferson

